Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 57-74 are pending and are under examination.

Information Disclosure Statement
2.	The information disclosure statements have been considered.


Claim Rejections - 35 USC § 112



3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 62-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).

The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a genus of polynucleotides encoding chimeric antigen receptors that comprise antibodies that bind to 5T4 that comprise CDR sequences of SEQ ID Nos:48-50 or 51-53.  Such antibodies are thus defined by a partial structure and the function of binding 5T4.
The instant specification discloses generating CARs using a known antibody that binds 5T4 and this antibody comprises a VH comprising 3 CDR sequences of SEQ ID Nos:48-50  and a VL domain comprising 3 CDR sequences of SEQ ID Nos:51-53.
The instant specification has not disclosed any modifications of these CDR sequences which produce an antibody that retains binding to 5T4 or the structural features of antibodies that give binding to 5T4 without these CDR sequences.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guided phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guided phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The nature and scope of the claimed invention at issue is a genus of polynucleotides encoding  chimeric antigen receptors that comprise antibodies that bind to 5T4 that comprise CDR sequences of SEQ ID Nos:48-50 or 51-53.  Such antibodies are thus defined by a partial structure and the function of binding 5T4.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different modifications of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies with 6 CDRs that bind 5T4.
However, the claims encompass antibodies without the defined structure of a 5T4 antibody by only requiring a partial structure of a described 5T4antibody. As a skilled artisan cannot predict the effect of CDR modifications on antigen binding and cannot know which antibodies would bind 5T4, the instant disclosure would not permit a skilled artisan to envision the genus of antibodies as claimed.
As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictability of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with the disclosed sequences that can bind to 5T4 as claimed.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising the claimed CDRs that would have the ability to bind to 5T4.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to 5T4 by the disclosure of a partial antibody sequence as the instant claims broadly claim.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 57-59, 61, 64-66, 68-71 and 73 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Jensen, Michael (WO 2013/123061 A1, IDS).
With respect to the claims, Jensen teaches polynucleotides encoding a 5T4 specific chimeric antigen receptor (CAR) comprising an extracellular ligand binding-domain comprising an antibody comprising a VH and VL, including humanized and scFv antibodies, from a monoclonal anti-5T4 antibody, a CD8 alpha hinge, a CD8 alpha transmembrane domain and a cytoplasmic domain including a CD3 zeta signaling domain and a 4-1BB co-stimulatory domain (see entire document, e.g., pages 2, 9, 15, 20, 27, 56, 63, and 68 and claims).  Jensen teach the sequences of a CD8 alpha hinge, CD8 alpha transmembrane domain, CD3 zeta signaling domain and 4-1BB co-stimulatory domain in Figures 9 and 11.  Jensen teaches that engineered immune cells such as cytotoxic T cells comprising and expressing such chimeric antigen receptors (see pages 11, 12, 14).  Jensen teaches modification of the T cells to confer resistance to immune suppressive or chemotherapeutic drugs (see pages 30-31).   Jensen teaches that the CAR can comprise a signal sequence (see page 15 and 16) (meets the limitation of signal peptide as signal sequence is another term for signal peptide).
Accordingly, Jensen anticipate the claims absent a showing otherwise. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 57-59, 61-71 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, Michael (WO 2013/123061 A1, IDS) and Boghaert et al (US 2006/0088522 A1).
With respect to the claims, Jensen teaches polynucleotides encoding a 5T4 specific chimeric antigen receptor (CAR) comprising an extracellular ligand binding-domain comprising an antibody comprising a VH and VL, including humanized and scFv antibodies, from a monoclonal anti-5T4 antibody, a CD8 alpha hinge, a CD8 alpha transmembrane domain and a cytoplasmic domain including a CD3 zeta signaling domain and a 4-1BB co-stimulatory domain (see entire document, e.g., pages 2, 9, 15, 20, 27, 56, 63, and 68 and claims).  Jensen teach the sequences of a CD8 alpha hinge, CD8 alpha transmembrane domain, CD3 zeta signaling domain and 4-1BB co-stimulatory domain in Figures 9 and 11.  Jensen teaches that engineered immune cells such as cytotoxic T cells comprising and expressing such chimeric antigen receptors (see pages 11, 12, 14).  Jensen teaches modification of the T cells to confer resistance to immune suppressive or chemotherapeutic drugs (see pages 30-31).   Jensen teaches that the CAR can comprise a signal sequence (see page 15 and 16) (meets the limitation of signal peptide as signal sequence is another term for signal peptide).
 	Boghaert et al teach an H8 antibody which necessarily comprises the instant VH and VL of SEQ ID NO:11 and 12 and which comprises the instant CDRs (see figures and page 2).
Accordingly, it would have been prima facie obvious to use the H8 5T4 VH and VL of Boghaert et al in the CAR of Jensen because the art identified that the antibody can be used to bind 5T4, so using this antibody in a CAR is merely combining prior art elements according to known methods to yield predictable results. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

8.	Claims 57-61, 64-66, 68-71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, Michael (WO 2013/123061 A1, IDS) and Poirot et al (WO 2015/124715 A1).
With respect to the claims, Jensen teaches polynucleotides encoding a 5T4 specific chimeric antigen receptor (CAR) comprising an extracellular ligand binding-domain comprising an antibody comprising a VH and VL, including humanized and scFv antibodies, from a monoclonal anti-5T4 antibody, a CD8 alpha hinge, a CD8 alpha transmembrane domain and a cytoplasmic domain including a CD3 zeta signaling domain and a 4-1BB co-stimulatory domain (see entire document, e.g., pages 2, 9, 15, 20, 27, 56, 63, and 68 and claims).  Jensen teach the sequences of a CD8 alpha hinge, CD8 alpha transmembrane domain, CD3 zeta signaling domain and 4-1BB co-stimulatory domain in Figures 9 and 11.  Jensen teaches that engineered immune cells such as cytotoxic T cells comprising and expressing such chimeric antigen receptors (see pages 11, 12, 14).  Jensen teaches modification of the T cells to confer resistance to immune suppressive or chemotherapeutic drugs (see pages 30-31).   Jensen teaches that the CAR can comprise a signal sequence (see page 15 and 16) (meets the limitation of signal peptide as signal sequence is another term for signal peptide).
 	Poirot et al teach inactivation of at least one gene coding for a TCR component to render the engineered T-cell non-alloreactive which gives the advantage of preventing GVHD (see pages 11 and 12).
Accordingly, it would have been prima facie obvious to inactivate at least one gene coding for a TCR component in the cells of Jensen to render the engineered T-cell non-alloreactive to give the advantage of preventing GVHD.  Here, the art identified that there is an advantage to making the T cell non-alloreactive, and this is merely combining prior art elements according to known methods to yield predictable results. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Conclusion
9.	No claims are allowed. Claim 72 is objected to for depending from a rejected base claim.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
October 21, 2022